Mobtoh, J.
It is clear that the bill of sale from Hatch & Wilcox to the plaintiff was intended to convey to the plaintiff the property converted by the defendant. Such property is included in the general description, and the most valuable articles, the four billiard tables, are specifically mentioned. Whatever title i o or interest in the property Hatch & Wilcox had on December 1, 1868, the date of the bill of sale, passed by it to the plaintiff.
It appeared at the trial, that on June 1,1868, Hatch & Wilcox leased the billiard and bar-rooms, with the billiard tables and other furniture and fixtures therein, to the defendant, by a paroi agreement; and that after the lease the defendant refitted and refurnished the rooms, disposing of the billiard tables and some of the furniture and fixtures, and substituting the property in suit. There was conflicting evidence as to the terms of this agreement, and the presiding judge ruled that if by said agreement the property was not to become the property of Hatch & Wilcox until the expiration of their lease, it would not pass by the bill of sale, and the plaintiff could not recover. We are of opinion that this ruling was erroneous.
The agreement between Hatch & Wilcox and the defendant is not fully stated in the bill of exceptions. But it seems that the evidence tended to show that, in consideration of enjoying the leased premises, the billiard tables and other property put into the rooms by the defendant were to become the property of Hatch & Wilcox at the end of the term. Under such agreement, the defendant could not rightfully remove or dispose of the property, but Hatch & Wilcox had a vested interest in it which would ripen into a perfect title by the lapse of time. It is true that a man cannot sell personal property in which he has no interest. A mere possibility, coupled with no interest, is not the subject of sale, and would not pass by a bill of sale. But if he has a present interest in the property sold, a sale of it is valid. Low v. Pew, 108 Mass. 347, and cases there cited.
The interest of Hatch & Wilcox in the property in suit, therefore, passed to the plaintiff by the bill of sale, and on October 1 1870, the title became perfect in him, and he could maintain thia suit for a subsequent conversion. Day v. Bassett, 102 Mass. 145 *331It does not appear that any other question was raised at the trial, and it is not necessary to consider whether the statute of frauds has any application to the case. Exceptions sustained.